pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Monroe County [Harold L. Galloway, J.], entered November 22, 2004) to annul a determination of respondent John A. Johnson, Commissioner, New York State Office of Children and Family Services. The determination, after a hearing, denied petitioner’s request to amend and seal an indicated report of child maltreatment.
It is hereby ordered that the determination be and the same hereby is unanimously annulled on the law without costs, the petition is granted and respondent Commissioner of New York State Office of Children and Family Services is directed to amend and seal the indicated report.
Memorandum: Petitioner commenced this CPLR article 78 proceeding seeking to annul the determination denying his request to amend an “indicated” report of child maltreatment *1049to an “unfounded” report and to seal the record of the statewide central register of child abuse and maltreatment with respect to that report. “Upon our review of the record, we conclude that the determination that petitioner committed acts of maltreatment is not supported by substantial evidence” (Matter of Beth G. v Johnson, 280 AD2d 999, 999 [2001]; see Matter of Jacqueline G. v Peters, 292 AD2d 785 [2002]). We therefore annul the determination, grant the petition and direct respondent Commissioner to amend and seal the indicated report. Present—Green, J.P., Scudder, Gorski, Pine and Lawton, JJ.